TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00349-CV


Elsie Hansen, Appellant

v.

Texas Department of Family & Protective Services, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 02-2020-FC2-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.1(a)(1). 
The appeal is dismissed.


  
						Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   August 12, 2004